SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 3) PRUDENTIAL BANCORP, INC. (Name of Issuer) Common Stock, $0.01 Par Value (Title of Class of Securities) 74431A101 (CUSIP Number) LAWRENCE B. SEIDMAN 100 Misty Lane, 1st Floor Parsippany, New Jersey 07054 (973) 952-0405 STEVE WOLOSKY, ESQ. OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 10, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box . CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS Seidman and Associates, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 139,347 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 139,347 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.62% 14 TYPE OF REPORTING PERSON OO CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS Seidman Investment Partnership, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 93,972 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 93,972 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 93,972 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.09% 14 TYPE OF REPORTING PERSON PN CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS Seidman Investment Partnership II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 130,619 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.52% 14 TYPE OF REPORTING PERSON PN CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS Seidman Investment Partnership III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 18,000 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 18,000 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 18,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.21% 14 TYPE OF REPORTING PERSON PN CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS LSBK06-08, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 59,426 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.69% 14 TYPE OF REPORTING PERSON OO CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS Broad Park Investors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.02% 14 TYPE OF REPORTING PERSON OO CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS CBPS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.81% 14 TYPE OF REPORTING PERSON OO CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS 2514 Multi-Strategy Fund L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.31% 14 TYPE OF REPORTING PERSON PN CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS Veteri Place Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 354,017 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.11% 14 TYPE OF REPORTING PERSON CO CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS JBRC I, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 18,000 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.21 % 14 TYPE OF REPORTING PERSON OO CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS SoniaSeidman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.54% 14 TYPE OF REPORTING PERSON IN CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS Dennis Pollack 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.23% 14 TYPE OF REPORTING PERSON IN CUSIP No. 74431A101 1 NAME OF REPORTING PERSONS Lawrence B. Seidman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.81% 14 TYPE OF REPORTING PERSON IN CUSIP No. 74431A101 The following constitutes Amendment No.3 tothe Schedule 13D filed by the undersigned ("Amendment No. 3"). This Amendment No.3 amends the Schedule 13D as specifically set forth. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by the Reporting Persons were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases (unless otherwise noted), as set forth in Schedule B, which is incorporated by reference herein.The aggregate purchase cost of the692,599 Shares beneficially owned in the aggregate by the Reporting Persons is approximately $7,562,145, including brokerage commissions. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each Reporting Person is based upon 8,612,938 Shares outstanding, which is the total number of Shares outstanding on July 31, 2015, as reported in the Issuer's Form 10-Q, filed with the Securities and Exchange Commission on August 10, 2015. The number of Shares outstanding on July 31, 2015, have been reduced to 8,612,938 from the 9,366,909 Shares previously outstanding on December 19, 2014, as reported in the Issuer'sSchedule 14A filed with the Securities and Exchange Commission on December 30, 2014. Due to the reduction in outstanding sharesand additional purchases in the shares by the Reporting Persons, the Reporting Persons ownership has increased by more than 1%. A. SAL (a) As of the close of business on August 17, 2015, SAL beneficially owned 139,347 Shares. Percentage: Approximately 1.62%. (b) 1. Sole power to vote or direct the vote: 139,347 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 139,347 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by SAL during the past 60 days. B. SIP (a) As of the close of business on August 17, 2015, SIP beneficially owned 93,972 Shares. Percentage: Approximately 1.09%. (b) 1. Sole power to vote or direct the vote: 93,972 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 93,972 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by SIP during the past 60 days. CUSIP No. 74431A101 C. SIPII (a) As of the close of business on August 17, 2015, SIPII beneficially owned 130,619 Shares. Percentage: Approximately 1.52%. (b) 1. Sole power to vote or direct the vote: 130,619 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 130,619 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by SIPII during the past 60 days. D. SIPIII (a) As of the close of business on August 17, 2015, SIPIII beneficially owned 18,000 Shares. Percentage: Approximately 0.21%. (b) 1. Sole power to vote or direct the vote: 18,000 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 18,000 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by SIPIII during the past 60 days. E. LSBK (a) As of the close of business on August 17, 2015, LSBK beneficially owned 59,426 Shares. Percentage: Approximately 0.69%. (b) 1. Sole power to vote or direct the vote: 59,426 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 59,426 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by LSBK during the past 60 days. CUSIP No. 74431A101 F. Broad Park (a) As of the close of business on August 17, 2015, Broad Park beneficially owned 87,800 Shares. Percentage: Approximately 1.02%. (b) 1. Sole power to vote or direct the vote: 87,800 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 87,800 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by Broad Park during the past 60 days. G. CBPS (a) As of the close of business on August 17, 2015, CBPS beneficially owned 70,000 Shares. Percentage: Approximately 0.81%. (b) 1. Sole power to vote or direct the vote: 70,000 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 70,000 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by CBPS during the past 60 days. H. 2514 MSF (a) As of the close of business on August 17, 2015, 2514 MSF beneficially owned 27,000 Shares. Percentage: Approximately 0.31%. (b) 1. Sole power to vote or direct the vote: 27,000 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 27,000 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by 2514 MSF during the past 60 days. CUSIP No. 74431A101 I. Veteri (a) Veteri, (i) as the corporate general partner of each of SIP and SIPII, may be deemed the beneficial owner of the93,972 Shares owned by SIP and the 130,619 Shares owned by SIPII, and (ii)as the Trading Advisor of LSBK and CBPS, may be deemed the beneficial owner of the 59,426 Shares owned by LSBK and the 70,000 Shares owned by CBPS. Accordingly, Veteri may be deemed the beneficial owner of an aggregate of 354,017 Shares. Percentage: Approximately 4.11%. (b) 1. Sole power to vote or direct the vote: 354,017 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 354,017 4. Shared power to dispose or direct the disposition: 0 (c) Veteri has not entered into any transactions in the Shares during the past 60 days. J. JBRC (a) JBRC, as the co-general partner of SIPIII, may be deemed the beneficial owner of the 18,000 Shares owned by SIPIII. Percentage: Approximately 0.21%. (b) 1. Sole power to vote or direct the vote: 18,000 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 18,000 4. Shared power to dispose or direct the disposition: 0 (c) JBRC has not entered into any transactions in the Shares during the past 60 days. K. Sonia Seidman (a) As of the close of business on August 17, 2015, Sonia Seidman beneficially owned 46,636 Shares. Percentage: Approximately 0.54%. (b) 1. Sole power to vote or direct the vote: 46,636 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 46,636 4. Shared power to dispose or direct the disposition: 0 (c) Sonia Seidman has not entered into any transactions in the Shares during the past 60 days. CUSIP No. 74431A101 L. Pollack (a) As of the close of business on August 17, 2015, Pollack beneficially owned 19,799 Shares. Percentage: Approximately 0.23%. (b) 1. Sole power to vote or direct the vote: 19,799 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 19,799 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Pollack during the past 60 days are set forth in Schedule B and are incorporated herein by reference. M. Seidman (a) Seidman, (i) as the manager of SAL, may be deemed the beneficial owner of the 139,347 Shares owned by SAL, (ii) as the sole officer of Veteri, the corporate general partner of each of SIP and SIPII, may be deemed the beneficial owner of the 93,972 Shares owned by SIP and the 130,619 Shares owned by SIPII, (iii) as the managing member of JBRC I, LLC, the co-general partner of SIPIII, may be deemed the beneficial owner of the 18,000 Shares owned by SIPIII, (iv) as the sole officer of Veteri, the Trading Advisor of LSBK and CBPS, may be deemed the beneficial owner of the 59,426 Shares owned by LSBK and the 70,000 Shares owned by CBPS, (v) as the investment manager for each of Broad Park and 2514 MSF, may be deemed the beneficial owner of the87,800 Shares owned by Broad Park and the 27,000 Shares owned by 2514 MSF, and (vi) as the husband of Sonia Seidman, may be deemed the beneficial owner of the 46,636 Shares owned by Sonia Seidman.Accordingly, Seidman may be deemed the beneficial owner of an aggregate of 672,800 Shares.In the foregoing capacities, Seidman has sole and exclusive investment discretion and voting authority with respect to all such Shares. Percentage: Approximately 7.81%. (b) 1. Sole power to vote or direct the vote: 672,800 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 672,800 4. Shared power to dispose or direct the disposition: 0 (c) Seidman has not entered into any transactions in the Shares during the past 60 days. CUSIP No. 74431A101 An aggregate of 692,599 Shares, constituting approximately 8.04% of the Shares outstanding, are reported by the Reporting Persons in this statement. Each of the Reporting Persons, as a member of a “group” with the other Reporting Persons for purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), may be deemed to beneficially own the Shares owned by the other Reporting Persons.The filing of this Schedule 13D shall not be deemed an admission that any of the Reporting Persons is, for purposes of Section 13(d) of the Exchange Act, the beneficial owner of any Shares he or it does not directly own.Each of the Reporting Persons specifically disclaims beneficial ownership of the Shares reported herein that he or it does not directly own. To the best of the Reporting Persons’ knowledge, except as set forth in this Schedule D, none of the persons listed on Schedule A to the Schedule 13D beneficially owns any securities of the Issuer. (d) No person other than the Reporting Persons is known to have the right to receive or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) Not applicable. Signature Page to Prudential Bancorp Inc. Schedule 13D SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:August 17, 2015 SEIDMAN AND ASSOCIATES, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Manager SEIDMAN INVESTMENT PARTNERSHIP, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP II, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP III, L.P. By: JBRC I, LLC its Co-General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Managing Member LSBK06-08, L.L.C. By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President BROAD PARK INVESTORS, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager CBPS, LLC By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President 2514 MULTI-STRATEGY FUND L.P. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager VETERI PLACE CORPORATION By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President JBRC I, LLC By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Managing Member /ss/ SoniaSeidman SONIA SEIDMAN /ss/ Dennis Pollack DENNIS POLLACK /ss/ Lawrence B. Seidman LAWRENCE B. SEIDMAN CUSIP No. 74431A101 SCHEDULE B Transactions in the Shares During the Past 60 Days Reporting Person Date Purch Per Share* Cost* Shares Pollack 6/19/2015 Pollack 6/19/2015 *Includes brokerage commission.
